Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 5/19/22 is acknowledged.

Information Disclosure Statement
	The information disclosure statement filed 3/29/21 has been considered.

Oath/Declaration
	Oath/Declaration filed on 3/29/21 has been considered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-10, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kim et al. (U.S. Patent Publication No. 2020/0381322).
Referring to figures 1-5, Kim et al. teaches a semiconductor substrate comprising: 
first to fourth semiconductor chips (108/208/308/408/508) divided by two scribe lanes (104/106) intersecting each other, the first to fourth semiconductor chips respectively including first to fourth corners disposed at the intersection of the two scribe lanes (see figure 1a); 
a first protection pattern (516) arranged at the intersection to surround the first corner of the first semiconductor chip (see figure 5D); 
a second protection pattern (516) arranged at the intersection to surround the second corner of the second semiconductor chip (see figure 5D);
a third protection pattern (516) arranged at the intersection to surround the third corner of the third semiconductor chip (see figure 5D); and
a fourth protection pattern (516) arranged at the intersection to surround the fourth corner of the fourth semiconductor chip (see figure 5D);
wherein the first to fourth protection patterns have the same shape (see figure 5D).
However, the reference does not clearly teach each of the first to fourth protection patterns has a width of about 3/60 times to about 4/60 times a width of the scribe lanes (in claim 1, 14).
It would have been obvious to a person of ordinary skill in the requisite art at the time of the invention was made to optimize the width patterns of protection/scribe lanes, since it has been held that where the general conditions of a claim are disclosed in the prior art (i.e.- the width patterns of protection/scribe lanes), discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955). The specification contains no disclosure of either the critical nature of the claimed arrangement (i.e.- the width patterns of protection/scribe lanes) or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen limitations or upon another variable recited in a claim, the applicant must show that the chosen limitations are critical.  In re Woodruff, 919 F.2d 1575, 1578 (FED. Cir. 1990).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to provide the specific width of the protection layer/scribe lanes in Kim et al. in order to protect the corner of the chips (meeting claims 1, 14).
Regarding to claim 2, wherein each of the first to fourth protection patterns (516) comprises two orthogonal portions extending in respective orthogonal directions (see figure 5D).
Regarding to claim 4, wherein the first to fourth protection patterns (516) contact the first to fourth corners of the first to fourth semiconductor chips, respectively (see figure 5D). 
Regarding to claim 7, a semiconductor substrate comprising: 
a plurality of semiconductor chips (108/208/308/408/508) divided by two scribe lanes (104/106) intersecting each other, corners of the semiconductor chips disposed at the intersection of the two scribe lanes (see figure 1a); and 
a protection pattern (516) arranged at the intersection of the scribe lanes (104/106) to surround the corners of the semiconductor chips (see figure 5D).
Regarding to claim 8, wherein the protection pattern (516) comprises a plurality of sub patterns individually surrounding each of the corners (see figure 5D).
Regarding to claim 9, wherein shapes of the sub patterns are the same (see figure 5D). 
Regarding to claim 10, wherein each of the sub patterns (516) comprises two orthogonal portions extending in respective orthogonal directions (see figure 5D).
Regarding to claim 12, wherein the sub patterns contact the corners of the semiconductor chips respectively (see figure 5D).

Claims 3, 6, 11, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kim et al. (U.S. Patent Publication No. 2020/0381322) as applied to claims 1-2, 4, 7-10, 12, 14 above in view of Sakamoto (U.S Patent Publication No. 2008/0128904).
Kim et al. teaches a semiconductor substrate comprising: first to fourth semiconductor chips (108/208/308/408/508) divided by two scribe lanes (104/106) intersecting each other, the first to fourth semiconductor chips respectively including first to fourth corners disposed at the intersection of the two scribe lanes (see figure 1a); and a protection pattern (516) arranged at the intersection to surround the corner of the semiconductor chips (see figure 5D).
However, the reference does not clearly teach each of the first to fourth protection patterns further comprises a round corner at a portion connecting the two portions (in claims 3, 11), the first to fourth protection patterns comprise photosensitive polyimide (in claims 6, 16).
Sakamoto teaches a semiconductor device having each of the first to fourth protection patterns (17) further comprises a round corner at a portion connecting the two portions (see figure 8, meeting claims 3, 11), the first to fourth protection patterns comprise photosensitive polyimide (see paragraph# 48-50, meeting claims 6, 16).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a protection patterns further comprises a round corner at a portion connecting the two portions and the first to fourth protection patterns comprise photosensitive polyimide in Kim et al. as taught by Sakamoto in order to protect the corner of the chips.
Claims 5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kim et al. (U.S. Patent Publication No. 2020/0381322) as applied to claims 1-2, 4, 7-10, 12, 14 above in view of Cho (U.S Patent Publication No. 2008/0128864).
Kim et al. teaches a semiconductor substrate comprising: first to fourth semiconductor chips (108/208/308/408/508) divided by two scribe lanes (104/106) intersecting each other, the first to fourth semiconductor chips respectively including first to fourth corners disposed at the intersection of the two scribe lanes (see figure 1a); and a protection pattern (516) arranged at the intersection to surround the corner of the semiconductor chips (see figure 5D).
However, the reference does not clearly teach the protection pattern having an upper surface coplanar with upper surfaces of the first to fourth semiconductor chips (in claims 5, 13).
Cho teaches forming the protection pattern having an upper surface coplanar with upper surfaces of the first to fourth semiconductor chips (see figure 5c, meeting claims 5, 13).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form the protection pattern having an upper surface coplanar with upper surfaces of the first to fourth semiconductor chips in Kim et al. as taught by Cho in order to protect the corner of the chips.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Kim et al. (U.S. Patent Publication No. 2020/0381322) as applied to claims 1-2, 4, 7-10, 12, 14 above in view of Kim et al. (U.S Patent Publication No. 2020/0020604).
Kim et al. teaches a semiconductor substrate comprising: first to fourth semiconductor chips (108/208/308/408/508) divided by two scribe lanes (104/106) intersecting each other, the first to fourth semiconductor chips respectively including first to fourth corners disposed at the intersection of the two scribe lanes (see figure 1a); and a protection pattern (516) arranged at the intersection to surround the corner of the semiconductor chips (see figure 5D).
However, the reference does not clearly teach the protection pattern has a cross shape (in claim 15).
Kim et al. teaches the protection pattern has a cross shape (see figure 8a, meeting claim 15).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to form a protection patterns having a cross shape in Kim et al. as taught by Kim in order to protect the corner of the chips.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thanh Nguyen whose telephone number is (571) 272-1695, or by Email via address Thanh.Nguyen@uspto.gov.  The examiner can normally be reached on Monday-Thursday from 6:00AM to 3:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yara Green, can be reached on (571) 270-3035.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to thy Private PAIR system, contact the Electronic Business center (EBC) at 866-217-9197 (toll-free).
/THANH T NGUYEN/Primary Examiner, Art Unit 2893